Name: Commission Regulation (EU) No 1084/2014 of 15 October 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of diphosphates (E 450) as a raising agent and acidity regulator in prepared yeast based doughs Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  health;  marketing
 Date Published: nan

 16.10.2014 EN Official Journal of the European Union L 298/8 COMMISSION REGULATION (EU) No 1084/2014 of 15 October 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of diphosphates (E 450) as a raising agent and acidity regulator in prepared yeast based doughs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3), Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The Union list of food additives may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2) either on the initiative of the Commission or following an application. (3) An application for authorisation of the use of diphosphates (E 450) as a raising agent and acidity regulator in prepared yeast doughs was submitted on 7 July 2013 and was made available to the Member States. (4) A raising system based on sodium bicarbonate (E 500), diphosphates (E 450) and yeast is required for fresh doughs that are used as basis for the preparation of pizzas, quiches, tarts and similar products. These doughs should not raise under cooling conditions, but the raising should be activated during the final preparation by the consumer. Sodium bicarbonate is mainly responsible for the raising, while yeast with low raising activities is particularly needed to develop the typical aromatic taste. The diphosphates are required as acidity regulators in order to control the carbon dioxide formation from the sodium bicarbonate. (5) Such a raising system based on sodium bicarbonate, diphosphates and yeast can be used as an alternative to the use of self-raising flour in which higher levels of phosphates are authorised. The authorisation of the use of diphosphates in prepared yeast based doughs will thus not result in an increase of intake of phosphates. It is therefore appropriate to authorise the use of diphosphates as a raising agent and acidity regulator in yeast based doughs used as basis for pizzas, quiches, tarts and similar products. (6) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of the use of diphosphates as acidity regulator in yeast based doughs used as basis for pizza's, quiches, tarts and similar products is not considered of safety concern, it is not necessary to seek the opinion of the European Food Safety Authority. (7) Annex II to Regulation (EC) No 1333/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, in category 07.1 Bread and rolls, the following entry is inserted after the entry for food additive E 338-452: E 450 Diphosphates 12 000 (4) only refrigerated, prepacked yeast based doughs used as basis for pizzas, quiches, tarts and similar products